Citation Nr: 1146554	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO. 09-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee injury with claimed secondary arterial insufficiency.

2. Entitlement to service connection for amputation of toes one, two, and three of the left foot, claimed as secondary to arterial insufficiency. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and their son



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1963 to September 1965.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's service Form DD214 reflects that he was born in May 1944. At his March 2009 VA examination for compensation purposes, when he was thus 64 years of age, the examiner noted that the Veteran was retired from his former employment as an investigator on the basis of disability. Records contained within the claims file reflect that the Veteran had a right leg amputation in November 2006, due to gangrene in the right foot. Other medical conditions noted in November 2006 included gait disturbance and disability secondary to that recent leg amputation, status post amputation of the first three toes on the left foot, peripheral vascular disease, status post myocardial infarction, coronary artery disease, chronic obstructive pulmonary disease (COPD), uncontrolled diabetes mellitus, and osteomyelitis. Based on these numerous serious, impairing disabilities, the Veteran's noted disability retirement at some time prior to his reaching the standard age of Social Security benefits (65), and the absence of any indication that the Veteran would not have sought Social Security Administration (SSA) disability benefits, the Board concludes that it is likely the Veteran applied for and may be in receipt of SSA disability benefits.

Also in this case, the March 2009 VA examiner, in his commendably careful review of the record, observed that recent x-rays of the left knee showed a resection of the proximal fibular shaft, and noted that obtained records did not inform either when this was done or for what reason. The examiner observed that the trauma that resulted in the injury necessitating this fibular surgery could have resulted in the Veteran's left leg arterial insufficiency which in turn led to his toe amputations. Yet the Veteran at the March 2009 examination denied any knowledge of this fibular resection, asserting knowledge only of the past toe amputations to the left lower extremity. The body of post-service records of treatment of the Veteran within the claims file is incomplete, providing no records for decades following service. The March 2009 VA examiner ultimately concluded that the Veteran's left leg arterial insufficiency leading to his left foot toe amputations was not at-least-as-likely-as-not related to service or to any occurrence in service. However, records from SSA may fill gaps in the evidentiary record, and thus may potentially further the Veteran's claim or otherwise inform the Board's adjudication. 

The United States Court of Appeals for Veterans Claims (Court) has held that where a veteran is in receipt of SSA disability benefits, the medical records underlying that award are relevant to issues such as those on appeal here. Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Further, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies. 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Additionally, the VCAA requires VA to be assiduous in its efforts to obtain such records and to notify the appellant if VA cannot obtain them. 38 U.S.C.A. § 5103A (b)(3) (West 2002). 

The RO in August 2008 made an initial attempt to obtain SSA records, but the claims file does not document any reply from SSA informing of the existence of any such records, or of their availability or unavailability. Rather, there is only a FAXed reply informing of the forwarding of the request within SSA. The claims file does not inform of any follow up to that initial request on the part of the VA RO or the SSA. Such efforts do not satisfy the 'assiduous efforts' requirement of the VCAA. 38 U.S.C.A. § 5103A (b)(3). As such, SSA records should be further sought and obtained for association with the claims file, and remand is required for that purpose.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims. The RO/AMC should ask the Veteran to identify all sources of evaluation or treatment he has received not only for his claimed amputation of the first through third toes of the left foot and left knee injury, but for any diseases or disabilities affecting the left lower extremity, for diabetes mellitus, and for any cardiovascular diseases, any peripheral vascular diseases, and any other conditions affecting circulation. All records not yet obtained should be requested, with the Veteran's assistance or authorization as appropriate, and all records and responses received should be associated with the claims file. 

2. The Veteran should be advised that VA is in the process of obtaining his SSA records. 

3. SSA should be contacted, and all medical evidence and documentation associated with any SSA disability-type decisions (addressing award or denial of SSD or SSI benefits) should be requested. All records received from SSA must be added to the Veteran's claims file. VA should be assiduous in its efforts to obtain such records. If the search for such records proves futile with confirmation that there are no records or that no records are available, documentation to that effect must be included in the claims file. 

4. Thereafter, and following any development indicated by records or statements received, the RO or AMC should readjudicate the remanded claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his authorized representative with a SSOC and the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


